Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1933 Act File No. 333-84624 1940 Act File No. 811-21046 VAN ECK FUNDS, INC. Supplement dated December 11, 2007 (Supplement) to the Prospectus and Statement of Additional Information dated May 1, 2007 This Supplement updates certain information contained in the above-dated Prospectus and Statement of Additional Information for Van Eck Funds, Inc. (the Company) regarding the Mid Cap Value Fund (the Fund), a series of the Company. You may obtain copies of the Funds Prospectus and the Statement of Additional Information free of charge, upon request, by calling toll-free 1.800.826.2333 or by visiting the Van Eck website at www.vaneck.com . The Board of Directors of the Company has approved a plan to liquidate the Fund (the Plan). Pursuant to the Companys governing documents and Maryland law, shareholders are not required to approve the Plan.
